Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-7, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dayton (WO2018/148485A1) in view of Di et al. (US2018/030272A1).

As to Claim 1,  Dayton teaches a balanced armature receiver diaphragm ( diaphragm for acoustic receiver, abstract, [0002] and Figure 1) comprising: a frame ( 150, [0023]); a paddle( paddle 148, [0023) flexibly coupled to the frame( paddle 148 connected to frame 150 via torsional hinges) and spaced apart therefrom by a gap(  gap 151 between portions 153, 155 of the paddle 148 and the frame 150., [0024]). Regarding the following: the paddle comprising a material having a specific modulus of at least 30 MPa/ (kg/m3) in at least one direction, [0021] and [0022] Dayton teaches [0021] The diaphragm 115 includes a flexible membrane, for example a siloxane material such as silicone material 140. The siloxane material is understood to include silicones (of which the siloxane functional group forms the so-called backbone). In addition, the material could include additives such as but not limited to Si02 filler, MQ- resin filler, transition metal oxide fillers (such as but not limited to Ti02) and calcite compounds, as well as an adhesion promoter for hydrophilic surfaces. The siloxane, adhesives, and other materials of the diaphragm 115 may be selected so that the diaphragm 115 can withstand reflow temperatures, of example 235 °C, without significant degradation of performance. [0022] The flexible membrane may also be constructed of various materials such as a polyurethane, ethylene vinyl copolymer (EVAL), n-butylacrylates/PMMA copolymer, ethylene propylene diene copolymer (EPDM), styrene-butadiene copolymers, siloxane copolymer, grafted siloxane, or any other flexible membrane. Other examples of materials are possible. Dayton does not explicitly teach the paddle comprises a material having specific modulus of at least 30 MPa/ (kg/m3). However, various materials having specific Young’s modulus used for manufacturing of diaphragm is well-known in the art. Di in related field (Diaphragm for acoustic transducers) teaches using substitute material of carbon fibers to overcome acoustic performance loss and inadequate strength of traditional materials used for diaphragms. See at least [0013], [0014]. Further, as specified by the specification of the present invention carbon fibers have Young’s modulus greater than 30 MPa/ (kg/m3). See at least page 2-3, Table 1 and [00019]-[00020]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use a well-known material for diaphragm as a substitute to overcome acoustic performance loss and inadequate strength.  
As to Claim 2, Dayton in view of Di teaches the limitations of Claim 1, and wherein the material comprises any one or more of: carbon fiber composite, Mica, AlBeMet 140, AlBeMet 162, Beryllium, Graphene, or Carbon nanotubes (Di teaches on [0013] and [0014] diaphragm made of Carbon fibers), Also see (https://www.sciencedirect.com/science/article/pii/S0008622315302001)
As to Claim 3, Dayton in view of Di teaches the limitations of Claim 1, and wherein the paddle comprises a material having a density less than 2400 kg/m3, (Di teaches on [0013] and [0014] diaphragm made of Carbon fibers and Table I of the specification on pages 2-3 teaches carbon fibers having density 1560 kg/m3, also see (https://www.sciencedirect.com/science/article/pii/S0008622315302001)

As to Claim 4, Dayton in view of Di teaches the limitations of Claim 1, and wherein the modulus is anisotropic teaches diaphragm made of carbon fibers, [0013] and [0014] and carbon fibers are anisotropic is well known in the art ( https://dragonplate.com/carbon-fiber-101-what-do-isotropic-quasi-isotropic-and-anisotropic-mean and  also see applicant’s specification on [00019]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use a well-known anisotropic material such as carbon fiber for diaphragm as a substitute to overcome acoustic performance loss and inadequate strength.  
As to Claim 5, Dayton in view of Di teaches the limitations of Claim 4, and regarding the following the paddle has a major dimension and minor dimension wherein the paddle has greater stiffness along the major dimension than along the minor dimension, wherein the stiffness is attributed to the material of the paddle, Dayton on [0044] and Figure 12 teaches paddle 606 having narrower and wider portions as described in [0044] but does not explicitly teach the paddle has greater stiffness along wider portion than along narrower portion, however it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to vary the stiffness of the wider and narrower portions of the paddle depending on the strength of the material used where in this case Dayton in view of Di teaches the paddle made of carbon fiber and carbon fiber has mechanical strength greater than the other materials. 
As to Claim 6, Dayton in view of Di teaches the limitations of Claim 4, and further comprising a hinge connecting the paddle to the frame, where the frame, hinge and paddle constitute an unassembled unitary member, Dayton teaches the diaphragm 115 also includes a diaphragm body 146 that comprises a paddle 148, a frame 150, and one or more hinges connecting the paddle 148 and the frame 150. One example of such hinges are torsional hinge members 308, 310 shown in FIG. 3. Another example of such hinges are the cantilever hinge members 408, 410 shown in FIG. 4.  the paddle 148 and the frame 150 may be a single, unassembled member, i.e., monolithic, or may be a plurality of pieces assembled together. [0023] 
As to Claim 7, Dayton in view of Di teaches the limitations of Claim 6, and regarding the following wherein the hinge has a reduced thickness compared to the frame or the paddle, Dayton teaches torsional hinges 308,310, [0023] Figure 3 or cantilever hinges 607 connecting the paddle 606 to the frame 604, Figure 12, [0044]. Dayton in view of Di does not explicitly teach the hinges have reduced thickness than the frame and paddle, however it would have been obvious to one of ordinary skill in the art to select the size, shape and type of hinges to define the gap 151 to achieve desired acoustic performance of the diaphragm. See at least Dayton on [0024]. 
As to Claim 11, Dayton in view of Di teaches the limitations of Claim 1 and in combination with: a housing (112) having a sound port (168, Figure 1, [0044]), the diaphragm(115) disposed in and separating the housing(112)  into a back volume (144) and a front volume(142) acoustically coupled to the sound port (168); a motor(116) disposed in the back volume (144) and comprising a coil (118, [0029], [0030]) magnetically coupled to an armature having an end portion movably disposed between magnets retained by a yoke[0029], the armature[122] coupled to the paddle, wherein the armature moves the paddle(148) in response to an excitation signal applied to the coil, wherein the combination is a balanced armature receiver, [0020] teaches  With reference to FIG. 1, a receiver 100 is provided that includes a housing 112 having an interior 114 that contains a diaphragm 115 that is movable to create sound and a motor 116 for driving the diaphragm 115. The diaphragm 115 separates the interior 114 into a front volume 142 and a back volume 144. See at least [0029], [0031].
As to Claim 13, Dayton in view of Di teaches the limitations of Claim 11, and wherein the housing (112, Figure 1, [0044) includes a wall portion forming the front volume (142), the wall portion is substantially parallel to diaphragm (115), and the sound port (168) is disposed in the wall portion (Figure 1)

2.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dayton (WO2018/148485A1) in view of Di et al. (US2018/0302721A1) in further view of Albahri S et al. (CN 205830004 U), hereinafter “Albahri”. 

As to Claim 8, Dayton in view of Di teaches the limitations of Claim 1, and further comprising one or more substantial weight- reducing openings in the paddle, Dayton teaches torsional hinges 308,310, [0023] Figure 3 but does not explicitly teach one or more substantial weight- reducing openings in the paddle. However, Albahri in related field (electroacoustic receiver diaphragm) teaches on [0044] a mesh is provided where the mesh is a pattern of small holes in the paddle that are used to adjust the mass of the paddle. The size of the holes are such that film bridging over the holes will not flex in the acoustic frequency range sufficiently to impact the output of the receiver. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the paddle and provide a mesh in the paddle to adjust the mass of the paddle. 

As to Claim 9, Dayton in view of Di teaches the limitations of Claim 1, but does not explicitly teach further comprising a raised rib along a major dimension of the paddle and a slot along the major dimension, However, Albahri in related field (electroacoustic receiver diaphragm) teaches on [0043] The paddle stiffening member is a geometric feature in the paddle that creates a pre-determined stiffness in the paddle structure. The paddle stiffening member may be in many different forms. In one example, the paddle stiffening member is in the form of a hat: where the stiffening member that is a singular cup shape, rectangular in geometry. In another example, the paddle stiffening member is the form of a rib where one or more stiffening member that is long and narrow. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the paddle and provide a mesh in the paddle to adjust the mass of the paddle. 
 
As to Claim 10, Dayton in view of Di in further view of Albahri teaches the limitations of Claim 1 and further comprising a film covering the gap ( [0024] of Dayton teaches silicone material covers the gap 151 and the one or more substantial weight-reducing openings, [0041] of Albahri teaches mesh is provided where the mesh is a pattern of small holes in the paddle that are used to adjust the mass of the paddle. The size of the holes are such that film bridging over the holes will not flex in the acoustic frequency range sufficiently to impact the output of the receiver.
3.	Claims 14, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dayton (WO2018/148485A1) in view of Albahri S et al. (CN 205830004 U), hereinafter “Albahri”. 

As to Claim 14,  Dayton teaches a balanced armature receiver diaphragm ( diaphragm for acoustic receiver, abstract, [0002] and Figure 1) comprising: a frame ( 150, [0023]); a paddle( paddle 148, [0023) flexibly coupled to the frame( paddle 148 connected to frame 150 via torsional hinges) and spaced apart therefrom by a gap(  gap 151 between portions 153, 155 of the paddle 148 and the frame 150., [0024]). Regarding the following: the paddle comprising a material having specific modulus that is greater in one direction than in another direction, Dayton on [0044] and Figure 12 teaches paddle 606 having narrower and wider portions as described in [0044] and [0021] The diaphragm 115 includes a flexible membrane, for example a siloxane material such as silicone material 140. The siloxane material is understood to include silicones (of which the siloxane functional group forms the so-called backbone). In addition, the material could include additives such as but not limited to Si02 filler, MQ- resin filler, transition metal oxide fillers (such as but not limited to Ti02) and calcite compounds, as well as an adhesion promoter for hydrophilic surfaces. The siloxane, adhesives, and other materials of the diaphragm 115 may be selected so that the diaphragm 115 can withstand reflow temperatures, of example 235 °C, without significant degradation of performance. [0022] The flexible membrane may also be constructed of various materials such as a polyurethane, ethylene vinyl copolymer (EVAL), n-butylacrylates/PMMA copolymer, ethylene propylene diene copolymer (EPDM), styrene-butadiene copolymers, siloxane copolymer, grafted siloxane, or any other flexible membrane. Other examples of materials are possible. but does not explicitly teach the paddle comprising a material having specific modulus that is greater in one direction than in another direction. However, Albahari in related field (diaphragm) teaches [0059], Figures 6A, 6B the example of Figures. 6A-6F paddle 604 and the support member 606 are formed of a first layer 630 and a second layer 632. The materials used to form the layers 630 and 632 may be the same or different. Also see [0067], Figures 10-13. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify Dayton such that the paddle comprises two different materials having different modulus to achieve desired acoustic performance depending on the material chosen.  

As to Claim 15, Dayton in view of Albahri teaches the limitations of Claim 14, and the paddle has major and minor dimensions, wherein the paddle has greater stiffness along the major dimension than along the minor dimension, Dayton on [0044] and Figure 12 teaches paddle 606 having narrower and wider portions as described in [0044]  and Albahri on [0043] teaches The paddle stiffening member is a geometric feature in the paddle that creates a pre-determined stiffness in the paddle structure. but does not explicitly teach the paddle has greater stiffness along wider portion than along narrower portion, however it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to vary the stiffness of the wider and narrower portions of the paddle depending on the strength of the material used, and the ribs  where in this case Dayton in view of Albahri to achieve desired mechanical strength of the paddle. 

As to Claim 18, Dayton in view of Albahri teaches the limitations of Claim 14, and further comprising a hinge connecting the paddle to the frame, wherein the frame, hinge and paddle constitute an unassembled unitary member, and wherein the hinge has a reduced thickness compared to the frame or the paddle. Dayton teaches the diaphragm 115 also includes a diaphragm body 146 that comprises a paddle 148, a frame 150, and one or more hinges connecting the paddle 148 and the frame 150. One example of such hinges are torsional hinge members 308, 310 shown in FIG. 3. Another example of such hinges are the cantilever hinge members 408, 410 shown in FIG. 4.  the paddle 148 and the frame 150 may be a single, unassembled member, i.e.,
As to Claim 19, Dayton in view of Albahri teaches the limitations of Claim 14, and further comprising one or more substantial weight- reducing openings in the paddle; and an elastic or flexible film covering the gap and the one or more substantial weight reducing openings, Albahri on [0044] a mesh is provided where the mesh is a pattern of small holes in the paddle that are used to adjust the mass of the paddle. The size of the holes are such that film bridging over the holes will not flex in the acoustic frequency range sufficiently to impact the output of the receiver. 

As to Claim 20, Dayton in view of Albahri teaches the limitations of Claim 14 and in combination with: a housing (112) having a sound port (168, Figure 1, [0044]), the diaphragm(115) disposed in and separating the housing(112)  into a back volume (144) and a front volume(142) acoustically coupled to the sound port (168); a motor(116) disposed in the back volume (144) and comprising a coil (118, [0029], [0030]) magnetically coupled to an armature having an end portion movably disposed between magnets retained by a yoke[0029], the armature[122] coupled to the paddle, wherein the armature moves the paddle(148) in response to an excitation signal applied to the coil, wherein the combination is a balanced armature receiver, [0020] teaches  With reference to FIG. 1, a receiver 100 is provided that includes a housing 112 having an interior 114 that contains a diaphragm 115 that is movable to create sound and a motor 116 for driving the diaphragm 115. The diaphragm 115 separates the interior 114 into a front volume 142 and a back volume 144. See at least [0029], [0031].
4.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dayton (WO2018/148485A1) in view Albahri S et al. (CN 205830004 U), hereinafter “Albahri” in further view of Di et al. (US2018/0302721A1).

As to Claim 16, Dayton in view of Albahri teaches the limitations of Claim 14, but does not explicitly teach wherein at least the paddle comprises carbon fiber. However, various materials having specific Young’s modulus used for manufacturing of diaphragm is well-known in the art. Di in related field (Diaphragm for acoustic transducers) teaches using substitute material of carbon fibers to overcome acoustic performance loss and inadequate strength of traditional materials used for diaphragms. See at least [0013], [0014]. Further, as specified by the specification of the present invention carbon fibers have Young’s modulus greater than 30 MPa/ (kg/m3). See at least page 2-3, Table 1 and [00019]-[00020]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use a well-known material for diaphragm as a substitute to overcome acoustic performance loss and inadequate strength.  
As to Claim 17, Dayton in view of Albahri teaches the limitations of Claim 14, but does not explicitly teach wherein the paddle has a density less than 2400 kg/m%, However, various materials having specific Young’s modulus used for manufacturing of diaphragm is well-known in the art. Di in related field (Diaphragm for acoustic transducers) teaches using substitute material of carbon fibers to overcome acoustic performance loss and inadequate strength of traditional materials used for diaphragms. See at least [0013], [0014].  Di teaches on [0013] and [0014] diaphragm made of Carbon fibers and Table I of the specification on pages 2-3 teaches carbon fibers having density 1560 kg/m3, also see (https://www.sciencedirect.com/science/article/pii/S0008622315302001). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use a well-known material for diaphragm as a substitute to overcome acoustic performance loss and inadequate strength.  
Response to Arguments
Applicant's arguments filed on May 31, 2022 have been fully considered but they are not persuasive. Regarding Claim 1, the applicant asserts that Dayton (WO2018/148485A1) relates to paddles for armature receivers and Di (US2018030272A1) relates to domes of transducers and there is no disclosure of paddles or armature receivers. Thus, Di is not an analogous art. See at least applicant’s arguments on page 7. Further, on page 8, the applicant states that Di does not disclose or suggest anything about balanced armatures. Thus, Di is outside the scope and content of analogous art for balanced armatures. Furthermore, Di does not pertain to the specific problem addressed or resolved by the present invention, namely providing a balance armature receiver diaphragm having a desired specific stiffness (1.e., a specific modulus of at least 30 MPa in at least one direction) and the Office Action does not provide any discussion of reasonable pertinence to the problem. 
 The examiner respectfully disagrees. MPEP 2141.01(a) states that “A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem) or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.” Di addresses a problem related to transducers where inadequate strength of the material used for transducer diaphragm can lead to overall poor performance of the transducer. Di, solves the problem by substituting the traditional aluminum foil material (having a specific modulus) of the dome with a well-known carbon fiber material having a different specific Young’s modulus. 
Dayton teaches the diaphragm 115 also includes a diaphragm body 146 that comprises a paddle 148 [0023] (thus paddle is a part of diaphragm body) and on [0022] teaches the flexible membrane may also be constructed of various materials but does not explicitly teach the material is “carbon fiber”. Dayton and Di are analogous art because they both relate to the various materials used for diaphragm for acoustic transducers for an improved acoustic performance and they both addresses the same problem where inadequate strength of the material used for transducer diaphragm can lead to overall poor acoustic performance. Although, Dayton and Di are solving problems in two different types of transducers (Electro-dynamic and Balanced armature), they both are facing the same problems of inadequate strength of the transducer diaphragm. Further, on [0019] of the applicant’s specification and Table 1, the applicant admits that various parts of diaphragm, particularly paddle can be fabricated with various well-known materials having their specific Young’s Modulus for improving acoustic performance. See also [0017]. The examiner maintains that Dayton and Di are analogous arts.
The applicant further asserts that “It is not well-known to use the claimed specific modulus for a paddle for a balanced armature. Similarly, there is no evidence to support the Office Action’s reason to “use a well- known material for diaphragm as a substitute to overcome acoustic performance loss and inadequate strength” See at least applicant’s arguments on page 9. The examiner respectfully disagrees. Nowhere in the rejection did the examiner stated the above assertion. The examiner’s reasoning for obviousness rejection stated that, t would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use a well-known material for diaphragm as a substitute to overcome acoustic performance loss and inadequate strength. As, already discussed by the examiner, Dayton teaches the diaphragm 115 also includes a diaphragm body 146 that comprises a paddle 148 [0023] (thus paddle is a part of diaphragm body) and on [0022] teaches the flexible membrane may also be constructed of various materials but does not explicitly teach the material is “carbon fiber”. Dayton and Di are analogous art because they both relate to the various materials used for diaphragm for acoustic transducers for an improved acoustic performance and they both addresses the same problem where inadequate strength of the material used for transducer diaphragm can lead to overall poor acoustic performance. Although, Dayton and Di are solving problems in two different types of transducers (Electro-dynamic and Balanced armature), they both are facing the same problems of inadequate strength of the transducer diaphragm. Further, on [0019] of the applicant’s specification and Table 1, the applicant admits that various parts of diaphragm can be fabricated with various well-known materials having their specific Young’s Modulus for improving acoustic performance. See also [0017]. Dayton in view of Di teaches well-known materials such as carbon fiber can be used for transducer diaphragm, where diaphragm includes a paddle for improving its strength and thus acoustic performance. Further, carbon fibers having Young’s modulus greater than 30 MPa/ (kg/m3) is specified by the specification of the present invention. See at least page 2-3, Table 1 and [00019]- [00020]. Dayton in view of Di thus teaches the limitations of Claim 1 and the rejection under 35 U.S.C 103 is maintained. 

Allowable Subject Matter
1.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651